PER CURIAM:
Nancy F. Moore appeals the district court’s orders denying her motion to amend her complaint and granting Defendant summary judgment on her employment discrimination and retaliation claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error.* Accordingly, we affirm substantially for the reasons stated by the district court. See Moore v. Thompson, No. 1:04-cv-02819WDQ (D.Md. Feb. 9, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We have assumed for purposes of this appeal that the Burlington Northern and Santa Fe Ry. Co. v. White, 548 U.S. 53, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006) "adverse employment action" standard applies to retaliation claims brought by federal employees.